SEAMAN, Circuit Judge
(after stating the facts)'. The oral argument at the hearing impressed me strongly in favor of the validity and great utility of the patent in suit, irrespective of the important consideration that Judge Thompson had reached like conclusion in an adjudication in the Southern District of Ohio against the Bullock Electric Manufacturing Company. 146 Fed.-. Since the argument I have read the briefs and the opinion of Judge Thompson, have examined as well the material testimony, and am convinced that the Reist device was a marked advance in the art, disclosing the structure for an armature core which was justly entitled to letters patent. The discussions by counsel and experts on one side and the other are interesting, both historically and in the subject-matter, but neithér the issues involved nor the time at my disposal warrant extension of this opinion to review the various contentions. I deem it sufficient, therefore, to state the deductions of fact upon which the decree for the complainant is authorized, under my understanding of the evidence.
When Reist entered the field with his device for an armature core in 1893, not only was the great desirability of ventilation for such cores well recognized, but inventors had made numerous attempts to that end without success. In each prior device the ventilation was obtained with such deduction from the capacity of the machine that the device was worthless for practical use, and the proof is undisputed that for several years the trade had rejected and abandoned all such devices, so that unventilated armature cores, with their known tendency to overheating, were universally used. Nevertheless, the solution by Reist in the patent means cannot rest patentability on the fact alone of its success where others had failed in the quest for ventilation, although that fact may be helpful as one of the tests of invention.
It is true that Reist did not discover the value of wrought iron as the main element of the armature core, nor the value of lamination to increase its efficiency, nor division of the laminae into sections to provide air spaces, nor am I impressed with the view that he made a “fundamental discovery of the principle of, ventilation.” He was the first, however, to build up the armature core in sections of laminae, with separators of thin radial metal ribs in direct contact with the laminae, and so arranged that complete ventilation was provided between the sections, not only “without detriment to the inductive qualities of the core,” or “increasing the expense of construction,” in the language of the specifications, but with the capacity increased; in other words, his device avoided the electrical and magnetic difficulties which made the prior attempts worthless. The several specific means thus employed in the structure of his core are plainly not present in like combination *195in any prior structure in evidence. The approach to it, in several of these devices and in the Richniewski publication of 1892, appears very close in the present light of the Reist disclosure, but each fell short of the true solution for an operative core, and neither, as I view them, introduces an element of novelty which points the way to the Reist consummation. That none of the references constitute anticipations in the sense of the patent law seems to me unquestionable, and I am clearly of opinion that meritorious invention appears in the device as set out in claims 2, 4-, and 6, and that each is infringed by the defendant.
The matter brought into the present record which was not in the above-mentioned case against the Bullock Electric Manufacturing Company does not impress me as differentiating the question of the validity and scope of the patent from the view expressed in the opinion of Judge Thompson, and I concur in that view.
Decree will pass accordingly.